PER CURIAM.
Appellant, Alan Roth, appeals the trial court’s order denying Mr. Roth’s motion to quash service. Appellee, CitiMortgage, Inc., filed a foreclosure complaint against Alan Roth, Candace Roth, and others on October 9, 2012. Alan Roth was served by substitute service on his wife, Candace. Mr. Roth filed a motion to quash service of process on February 19, 2013, attaching two affidavits, his own and his wife’s. Both affidavits state that Mr. Roth vacated the marital home (where he was served by substitute service) on or about March 1, 2012. Appellee concedes that the denial of Mr. Roth’s motion to quash service was error.
Accordingly, appellee requests this Court to accept this confession of error and remand with directions to the trial court for it to: (1) vacate its order denying Mr. Roth’s motion to quash service of process; (2) enter an order granting Mr. Roth’s motion to quash service of process; and (3) conduct further proceedings. We accept the appellee’s confession of error. We reverse and remand this cause to the trial court for further proceedings consistent herewith.
MAY, C.J., TAYLOR and CIKLIN, JJ., concur.